07-5414-ag
         Wang v. Holder
                                                                                       BIA
                                                                               A072 217 556


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of October, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _________________________________________
13
14       ZENG QIN WANG,
15                Petitioner,
16
17                        v.                                      07-5414-ag
18                                                                NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,*
21                Respondent.
22       _________________________________________


                 *
                Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
         08232010-25
 1   FOR PETITIONER:           H. Raymond Fasano, New York, New
 2                             York.
 3
 4   FOR RESPONDENT:           Gregory G. Katsas, Acting Assistant
 5                             Attorney General; Francis W. Fraser,
 6                             Senior Litigation Counsel; W. Daniel
 7                             Shieh, Trial Attorney, Office of
 8                             Immigration Litigation, United
 9                             States Department of Justice,
10                             Washington, D.C.
11
12           UPON DUE CONSIDERATION of this petition for review of a
13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16           Zeng Qin Wang, a native and citizen of China, seeks

17   review of a November 7, 2007, BIA order denying his motion

18   to reopen.     In re Zeng Qin Wang, No. A072 217 556 (B.I.A.

19   Nov. 7, 2007).     Wang’s motion to reopen was based on his

20   claim that he fears persecution on account of both the birth

21   of his U.S. citizen children in violation of China’s family

22   planning policy and his Catholic faith.     For largely the

23   same reasons this Court set forth in Jian Hui Shao v.

24   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008), we find no error

25   in the BIA’s decision to the extent it addressed his family

26   planning claim.     See id. at 168-72.   Additionally, in his

27   brief, Wang does not challenge the BIA’s dispositive

28   determination that he failed to demonstrate a change in the

29   Chinese government’s treatment of Catholics sufficient to


     08232010-25                     2
 1   excuse the untimely filing of his motion to reopen.          See 8

 2   C.F.R. § 1003.2(c).

 3          Moreover, contrary to Wang’s argument, the BIA did not

 4   err in denying his motion to reopen insofar as it was based

 5   on the fact that his wife’s motion to reopen had been

 6   granted because he did not demonstrate that his wife

 7   ultimately was granted any form of relief.       Cf. Yan Fang

 8   Zhang v. Gonzales, 452 F.3d 167, 173-74 (2d Cir. 2006)

 9   (recognizing that issuing inconsistent decisions regarding

10   the ultimate eligibility for relief of a husband and wife

11   presenting identical claims implicates the fundamental

12   principle of justice that “similarly situated individuals be

13   treated similarly”).

14          For the foregoing reasons, this petition for review is

15   DENIED.       As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.       Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                   FOR THE COURT:
23                                   Catherine O’Hagan Wolfe, Clerk
24




     08232010-25                       3